ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Rejections Withdrawn

Claim Rejections - 35 USC § 112
In light of the amendments to the claims the rejection of claims 1, 3 and 5-10 under pre-AIA  35 U.S.C. 112(a), as failing to comply with the written description requirement is withdrawn.  


Claim Rejections - 35 USC § 112
In light of the amendments to the claims the rejection of claims 1, 3 and 5-9 and under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the recitation of “present in a comprising a therapeutically effective amount…” is withdrawn.

In light of the amendments to the claims the rejection of claims 1, 3 and 5-10 and under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the recitation of “separately obtained active ingredients…” is withdrawn.


Claim Rejections - 35 USC § 101

          In light of Applicants arguments and showing the rejection of claims 1, 3 and 5-10 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn.  


Claim Rejections - 35 USC § 103
In light of Applicant’s arguments the rejection of claims 1, 3, 5-9 under 35 U.S.C. 103 as being unpatentable over Thornthwaite US 2010/0209497 (8/19/2010) in view of Hayes et al. US 2004/254122 (12/16/2004) and Singh (“From Exotic Spice to Modern Drug?”, Cell, Vol. 130, 2007, pp. 765-768) is withdrawn.  


Reasons for Allowance
In light of Applicants submitted evidence, Applicants’ argument that this combination of active ingredients exhibits a property or characteristic that is sufficiently different compared to the individual natural components (there appears to be a synergistic effect for some of the components that is greater than the activities of the individual active ingredients) is found to be persuasive.   
Additionally, Applicants’ argument that that Thornwaite and Hayes fail to teach all of the features of the invention and none of the references teach or suggest formulating the components into a single composition at the recited amounts is found to be persuasive.    


accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Claims 1, 3 and 5-10 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        
/SARAH  CHICKOS/
Examiner, Art Unit 1619